Appellants were jointly tried and convicted of affray and each fined $1.
In appealing they made a joint recognizance. This, it appears, is not permissible under the decisions of this court. Goldman v. State, 35 Tex.Crim. Rep.; Hogg v. State, 40 Tex. Crim. 109; McMeans v. State, 37 Tex.Crim. Rep.; Hodges v. State, 38 S.W. Rep., 1019; Bowers v. State, 33 S.W. Rep., 974; Irvin v. State, 32 S.W. Rep., 899. Under article 923 appellants would have the right, if they desired to, to amend their recognizance, in which event we will order reinstatement of the dismissal which must be ordered. Vernon's *Page 634 
C.C.P., p. 888, and cases cited; Chancey v. State, 48 Tex. Crim. 535; Thomas v. State, 66 Tex.Crim. Rep., 147 S.W. Rep., 578; Cryer v. State, 36 Tex.Crim. Rep..
The State, through its Assistant Attorney General, calls attention to the fact, however, that the bills of exception in the record have not been approved by the trial judge. This, of course, is a requisite. C.C.P., art. 744, and cases cited thereunder. He also calls attention to the fact that the statement of facts was filed more than twenty days after adjournment of the term of the County Court at which the trial took place and for that reason objects to its consideration, citing C.C.P., art. 844a, and cases cited thereunder in Vernon's C.C.P.
The appeal will be dismissed with the permission to enter into a new recognizance if appellant so desires.
Dismissed.